Exhibit 10.4

[Letter Amendment to Severance Agreement}

[Name

Address]

                                                         , 2009

 

  Re: Amendment to Severance Agreement

Dear                             :

As you are aware, you are a party to a Severance Agreement between you and
Novell, dated [                    , 200    ] [as amended on             ,
200     in Amendment 1] under which you are entitled to various benefits in the
event of your qualifying termination of employment, including as a result of
your termination in connection with a change in control of Novell, as defined in
the Severance Agreement. Under the Severance Agreement (at section 2(b) (vi))
you are currently entitled to an additional year’s service credit toward vesting
in time-vested awards (stock options, restricted stock or restricted stock
units) in the event of a qualifying termination prior to a change in control.

In light of Novell’s recent implementation of performance-based criteria under
which options and restricted stock units will be evaluated for vesting, and
under which restricted stock will be evaluated for lapse of Novell’s repurchase
rights (which is the equivalent of vesting), Novell’s Compensation Committee and
the full Board recently approved adding a provision to your Severance Agreement
clarifying the impact that a termination of your employment will have on your
performance-based equity awards. Under your current Severance Agreement, your
performance-based equity awards will vest in full if your employment is
terminated by the Company on or after a change in control. This is not currently
the case if your employment is terminated by the Company prior to a change in
control. Therefore, the Compensation Committee and the Board have authorized
this amendment which, as set forth in detail below, provides that, in the event
of a qualifying termination prior to a change in control, your options,
restricted stock and/or RSUs subject to performance vesting criteria will remain
eligible to earn additional vesting during the one-year period commencing on the
termination date, based on attainment of relevant performance criteria. If, and
to the extent, those criteria are attained during that one-year period, your
options and restricted stock units will vest, and/or the restrictions on your
restricted stock will lapse (as applicable); if the performance criteria are not
met during that period, no further vesting or lapse of restrictions will occur.



--------------------------------------------------------------------------------

[Executive name]

[date]

Page 2

Specifically, in accordance with section 19(a) of the Severance Agreement, this
letter agreement will amend your Severance Agreement by adding the following
section 2(b)(viii), effective upon execution of this letter agreement:

(vi)       For a period of one year following the Termination Date, and subject
to the terms and conditions of the equity compensation plans and equity grant
agreements under which they are granted, Executive shall remain eligible to
(i) become vested in any Company stock options or RSUs held by Executive as of
the Termination Date; and (ii) have any applicable repurchase rights lapse for
any Restricted Stock held by Executive as of the Termination Date that contain a
vesting provision or right of repurchase tied to the Company’s or Executive’s
performance. Notwithstanding the foregoing, for purposes of enforcing this
provision only, any requirement that Executive be employed by the Company during
such one-year period or on the otherwise applicable vesting date or the date on
which restrictions were scheduled to lapse shall be disregarded.

Please indicate your understanding of and agreement to this letter agreement by
executing this document below.

 

Sincerely yours,   Scott N. Semel Acting Sr. Vice President – People Novell,
Inc.

 

ACKNOWLEDGED AND AGREED TO:    Executive